            Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      )
MARK MARION, treating and d/b/a                       )
MARION SMILE CENTER,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    ) CIVIL ACTION NO. _______________
                                                      )
                                                      )
TWIN CITY FIRE INSURANCE COMPANY                      )
and                                                   )
HARTFORD INSURANCE COMPANY,                           )
                                                      )
            Defendants.                               )
_________________________________________

                                    NOTICE OF REMOVAL

       Defendants Twin City Fire Insurance Company (“Twin City”), and Hartford Insurance

Company by and through its undersigned counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, and hereby file this statement of the grounds for removing this cause of action to the

United States District Court for the Western District of Pennsylvania, together with a copy of all

process, pleadings and orders served upon Hartford in the state court case.1 In support of

removal, Defendants state the following:

                                       INTRODUCTION

       1.      On August 5, 2020, Plaintiff Mark Marion, d/b/a Marion Smile Center (“Plaintiff”)

instituted suit by filing a Civil Action Complaint against Defendants in the Pennsylvania Court of

Common Pleas, Butler County, assigned as Case No. 20-10564.




1
 Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment of
Hartford’s rights to assert any defense, including, but not limited to those defenses available
under Rule 12 of the Federal Rules of Civil Procedure or otherwise.
                                                 1
            Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 2 of 6




       2.      On October 16, 2020, Defendant Twin City was served with the Complaint, which

sets forth the claim for relief upon which the action was based.

       3.      A copy of the Complaint is attached hereto as Exhibit “A”, as required by 28

U.S.C. § 1446(a). No other documents have been served on Defendant.

       4.      Plaintiff alleges that it has an insurance policy with Defendants that provides

coverage for certain losses. Compl. ¶ 10. Plaintiff alleges that he suffered “losses, damages, and

expenses related to the COVID-19 pandemic and the governmental shutdown orders”. Compl. ¶

4.

       5.      Plaintiff seeks a declaratory judgment that Plaintiff’s losses are covered under the

policy of insurance issued by Defendants and that Defendants are obligated to pay the full amount

of such losses. Compl. ¶¶ 39-40.

                                     BASIS OF REMOVAL

       6.      This case is properly removable to federal court because it involves a controversy

among citizens of different states and an amount in controversy that exceeds $75,000, exclusive

of interest and costs. See U.S.C. §§ 1332, 1441, and 1446.

A.     Citizenship

       7.      Twin City Fire Insurance Company is incorporated in Indiana, and has its principal

place of business in Connecticut. As such, Twin City is a citizen of Indiana and Connecticut, but

not Pennsylvania, for diversity purposes. See 28 U.S.C. § 1332(c).

       8.      Plaintiff names “Hartford Insurance Company” as a defendant, but “Hartford

Insurance Company” does not exist as a legal entity and therefore has no citizenship. See Brooks

v. Purcell, 57 F. App'x 47, 50 (3d Cir. 2002) (28 U.S.C. § 1441(a) provides that for purposes of

removal “the citizenship of defendants sued under fictitious names shall be disregarded.”). In any


                                                 2
             Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 3 of 6




event, Plaintiff alleges that the purported citizenship of the non-existent entity is Indiana. See

Compl. ¶ 2. Indiana is not Pennsylvania, so non-existent entity “Hartford Insurance Company”

does not present a problem for the diversity jurisdiction of this Court. See 28 U.S.C. § 1332(c).

       9.       Plaintiff, Mark Marion, is an individual. Plaintiff owns residential real property

located at 150 Latonka Dr Mercer, PA 16137-93602 and is licensed as dentist in the

Commonwealth of Pennsylvania.3 Plaintiff is a citizen of Pennsylvania.

       10.      Therefore, the parties are citizens of different states.

B.     Amount in Controversy

       11.      Plaintiff does not specify the exact amount of damages it is seeking, however the

Complaint does not seek to limit its damages below the jurisdictional threshold of this Court.

       12.      Plaintiff alleges that as a result of the COVID-19 pandemic and governmental

orders, “the Plaintiff, Marion, was forced to close his business thereby incurring losses, damages

and expenses.” Compl. ¶ 32. Plaintiff seeks recovery of the losses, damages, and expenses he

incurred as a result of the COVID-19 pandemic and governmental orders. See Compl. ¶ 44.

       13.      Plaintiff seeks coverage under the “business income, extra expense, and other

coverages” under its insurance policy with Twin City. Compl. ¶ 39.

       14.      When state practice does not permit demand for a specific sum—which is true

here—the notice of removal may assert an amount in controversy. See 28 U.S. Code § 1446(c)(2);

see also Pa. R. Civ. P. 1021(b). Though the Complaint is silent as to an exact figure in controversy,

Plaintiff’s business, Marion Smile Center, is an established dental practice that has been in




       2
           See https://www.mcc.co.mercer.pa.us/GIS/TaxparcelViewer.htm, find: “Marion, Mark”,
(last visited November 3, 2020).
         3
           See Mark Alan Marion, License Information, Bureau of Professional and Occupational
Affairs, attached hereto as Exhibit “C”.
                                                   3
             Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 4 of 6




operation since 19864 and has at least 14 employees.5 Plaintiff’s annual sales volume is estimated

at $589,000.6 Plaintiff alleges that “[d]uring the period of time from March 19, 2020 up through

June 3, 2020, the Plaintiff’s ability to perform dental services was severely curtailed.” Compl. ¶

31.

       15.       Plaintiff’s allegations indicate lost business income for 77 days or roughly 21% of

the year. Based on a revenue estimate of $589,000, the estimated losses from March 19, 2020 to

June 3, 2020 (both days inclusive) is approximately $123,690 for Plaintiff. In addition, Plaintiff’s

complaint seeks coverage for extra expenses incurred. See Compl. ¶ 44.

       16.       Plaintiff’s claim for monetary losses and expenses from closing its business is in

excess of $75,000. Therefore, the amount in controversy is greater than $75,000.

C.     Miscellaneous

           17.   Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

a district or division embracing the place where the state action is pending. The time within

which Defendants are required to file this Notice of Removal in order to remove this cause to the

Court has not yet expired.

       18.       Defendants will promptly file a copy of this Notice of Removal with the

Prothonotary of the Court of Common Pleas of Butler County, where the action is currently

pending pursuant to 28 U.S.C. § 1446(d).7




       4
          See https://www.mmsmilecenter.com/ (last visited November 3, 2020).
       5
          See https://www.mmsmilecenter.com/MeettheTeam (last visited November 3, 2020).
        6
           Mark Marion DMD, Dun & Bradstreet Hoovers (October 2020), attached hereto as
Exhibit “D”.
        7
          Attached as Exhibit “B” is a copy of the Certification of Notice of Removal, which will
be filed by Defendant in the pending State Action.
                                                  4
          Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 5 of 6




                                        CONCLUSION

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants remove the case captioned

Mark Marion v. Twin City Fire Insurance Company and Hartford Insurance Company, Civil

Action Number 20-10564, Pennsylvania Court of Common Pleas, Butler County, to the United

States District Court for the Western District of Pennsylvania, on this 5th day of November, 2020.


                                             Respectfully submitted,

                                             By: /s/ Richard D. Gable, Jr.
                                                 Richard D. Gable, Jr.
                                             BUTLER WEIHMULLER KATZ CRAIG, LLP
                                             Bar No.: 65842
                                             1818 Market Street
                                             Suite 2740
                                             Philadelphia, Pennsylvania 19103
                                             Phone: 267-507-1410
                                             rgable@butler.legal

                                             Sarah D. Gordon
                                             John J. Kavanagh
                                             Caitlin R. Tharp
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, NW
                                             Washington, DC 20036
                                             Phone: 202-429-8005
                                             sgordon@steptoe.com
                                             jkavanagh@steptoe.com
                                             ctharp@steptoe.com
                                             Pro Hac Vice Applications Forthcoming

                                             Counsel for Twin City Fire Insurance Company
                                             and Hartford Insurance Company




                                                5
          Case 2:05-mc-02025 Document 1761 Filed 11/05/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal will be
served upon counsel via the Court’s Electronic Filing System to:

                              Charles W. Garbett, Esq.
                                Samuel L. Mack, Esq.
                     LUXENBERG, GARBETT, KELLY & GEORGE, P.C.
                                 315 N. Mercer Street
                                New Castle, PA 16101
                                Phone: 724-658-8535
                                Attorneys for Plaintiff

Dated: November 5, 2020
                                             By: /s/ Richard D. Gable, Jr.___
                                                 Richard D. Gable, Jr.

                                             BUTLER WEIHMULLER KATZ CRAIG, LLP
                                             State Bar No.: 65842
                                             1818 Market Street, Suite 2740
                                             Philadelphia, Pennsylvania 19103
                                             Phone: 267-507-1410
                                             rgable@butler.legal




                                                6
